        Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  KIDS TOWN AT THE FALLS, LLC,
                                                 Case No. 4:20-cv-00083-DCN

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  THE CITY OF REXBURG

         Defendant.


                                     I. Introduction

   Pending before the Court is Kids Town at the Falls, LLC’s (“Kids Town”) Motion to

Disqualify Counsel. Dkt. 12. Having reviewed the record and briefs, the Court finds that

the facts and legal arguments are adequately presented. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court will decide the Motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(2)(ii). Upon review, and for the reasons set forth

below, the Court DENIES the Motion.

                                     II. Background

   Plaintiff, Kids Town at the Falls, LLC—a limited liability company owned by Royce

and Lauren Tatton—seeks injunctive relief against Defendant, the City of Rexburg, for

four counts related to trademark and copyright infringement. Dkt. 1. Kids Town is

represented by Shaver & Swanson, and the City of Rexburg is represented by Hall Angell

& Associates (“Hall Angell”).


MEMORANDUM DECISION AND ORDER - 1
        Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 2 of 8




   The Tattons have operated Kids Town, an interactive discovery center in Ammon,

Idaho, since June 26, 2017, offering educational programming as well as daycare for

children. On October 31, 2018, the City of Rexburg opened “Kidsburg,” a discovery center

structured similar to Kids Town.

   On November 2, 2018, Royce Tatton met with Austin Allen from Hall Angell to discuss

possible claims that Kids Town may have against Kidsburg for infringement of intellectual

property. Near the end of the meeting, Allen informed Tatton that Hall Angell may have a

possible conflict of interest representing Kids Town. After the meeting, Allen investigated

Kidsburg, and learned that it was owned and operated by the City of Rexburg, a long-time

client of Hall Angell. That same day, Allen informed Tatton via email that his firm would

not be able to represent Kids Town in the matter.

   Kids Town, via different counsel, sent Kidsburg a cease and desist letter on December

7, 2018. The Rexburg City Attorney responded, leading Tatton to believe that Hall Angell

would not represent Kidsburg in this matter. Then, six months later, Kids Town filed a

Notice of Tort Claim with the City of Rexburg. Hall Angell responded to the claim.

   Kids Town filed this complaint on February 18, 2020. Dkt. 1. Additionally, Kids Town

sent Hall Angell a letter, requesting they withdraw from the case due to a conflict of

interest. Within a few days, Hall Angell responded to the letter, outlining measures taken

to screen Mr. Allen from the case, including implementing a “Chinese wall” to ensure

Allen could not get access to the related documents and instructing firm employees not to

discuss the matter with or near Allen.




MEMORANDUM DECISION AND ORDER - 2
         Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 3 of 8




   Kids Town sent a subsequent letter to Hall Angell on March 23, 2020 requesting that

they withdraw as counsel. However, Kids Town’s counsel, Shaver & Swanson, also

attempted to reach an early settlement agreement with Hall Angell. After discussions with

Hall Angell indicated that an early settlement was not likely, Kids Town filed this Motion

to Disqualify on May 29, 2020. Dkt. 12.

                                  III.   Legal Standard

   A motion to disqualify is governed by state law. Parkland Corp. v. Maxximum Co., 920

F.Supp. 1088, 1090 (D. Idaho 1996). Under Idaho law, the moving party has the burden of

proof in such motions. Id. at 1091. The Idaho Rules of Professional Conduct (“I.R.P.C.”),

as adopted and interpreted by the Idaho Supreme Court, are instructive on motions to

disqualify. Id. at 1091. Rule 1.18 governs a lawyer’s duties to prospective clients, stating

that a lawyer “shall not represent a client with interests materially adverse to those of a

prospective client in the same or a substantially related matter if the lawyer received

information from the prospective client that could be significantly harmful to that person

in the matter.” I.R.P.C. 1.18(c) (2014). If a lawyer is disqualified under Rule 1.18(c), the

law firm may not continue representation in the matter unless both the prospective and

current client give informed consent, or the disqualified lawyer takes steps to avoid

exposure to more disqualifying information, is timely screened from the matter and

apportioned no fees, and written notice is promptly given to the prospective client. I.R.P.C.

1.18(d) (2014).

   While the Idaho Rules of Professional Conduct are instructive, a violation of such rules

does not necessarily give an opposing party the right to impose the enforcement of a rule.


MEMORANDUM DECISION AND ORDER - 3
         Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 4 of 8




Weaver v. Millard, 819 P.2d 110, 115 (Idaho Ct. App. 1991); I.R.P.C. Preamble § 20 (2014)

(“violation of a Rule does not necessarily warrant any other nondisciplinary remedy, such

as disqualification of a lawyer in pending litigation.”). Instead, trial courts are given broad

discretion in considering motions to disqualify. United States v. Obendorf, 2016 WL

1595347, at *2 (D. Idaho Apr. 20, 2016); Weaver, 819 P.2d at 114. In reviewing such

motions, “[t]he goal of the court should be to shape a remedy which will assure fairness to

the parties and the integrity of the judicial process.” Crown v. Hawkins Co., Ltd., 910 P.2d

786, 795 (Idaho Ct. App. 1996). However, motions to disqualify brought by opposing

counsel are “subjected to ‘particularly strict judicial scrutiny’” due to the potential

prejudice a party faces by having counsel disqualified and the opportunity to abuse such

motions for a tactical benefit. Pesky v. U.S., 2011 WL 3204707, at *1 (D. Idaho July 26,

2011) (quoting Optyle Eyewear Fashion Int’l Corp. v. Style Co., Ltd., 760 F.2d 1045, 1050

(9th Cir. 1985); I.R.P.C. Preamble § 20 (2014) (“the purpose of the Rules can be subverted

when they are invoked by opposing parties as procedural weapons”). Additionally, a

motion to disqualify by opposing counsel should be brought promptly—either at the onset

of litigation, or within a reasonable time after the facts upon which the motion is based

become known. Crown, 910 P.2d at 795.

                                        IV. Discussion

    Kids Town brings its Motion to Disqualify based upon an alleged conflict of interest

pursuant to Idaho Rules of Professional Conduct 1.18. Rule 1.18 governs a lawyer’s duties

to a potential client. As noted, section (c) restricts the representation of a client in the same



MEMORANDUM DECISION AND ORDER - 4
         Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 5 of 8




matter if “the lawyer received information from the prospective client that could be

significantly harmful to that person in the matter.” I.R.P.C. 1.18(c). As the party bringing

the motion, Kids Town has the burden of proving that Allen received information during

his November 2, 2018 with Tatton that could be significantly harmful to Kids Town. Here,

Kids Town has not met that burden.

   As explained, Royce Tatton met with Allen—an associate attorney at Hall Angell—on

November 2, 2018 to discuss a possible claim against Kidsburg. During this November

meeting, Tatton disclosed information concerning Kids Town’s finances, potential

strategies, potential claims, and estimated values. About forty-five minutes into the

consultation, Allen became alerted to the fact that the City of Rexburg may be involved in

the claim, ended the consultation, informed a partner at Hall Angell, and researched further.

Upon discovering that the City of Rexburg does in fact own Kidsburg, Allen emailed

Tatton to inform him of the conflict and that Hall Angell would not be able to represent

Kids Town in this matter.

   Here, Kids Town has not provided sufficient evidence that Allen received potentially

significantly harmful information during this initiation consultation. While Kids Town

describes the type of information Tatton disclosed, it does not explain why this information

would be particularly harmful. Kids Town does not need to disclose in detail the

confidential information revealed, but it does need to point to something more substantial

than conclusory statements that the disclosure was harmful in the abstract.

   That said, even if the information disclosed during this initial consultation was

potentially harmful to Kids Town, disqualification would not be necessary because Hall


MEMORANDUM DECISION AND ORDER - 5
          Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 6 of 8




Angell immediately screened Allen from the case pursuant to Rule 1.18(d). Kids Town

does not necessarily dispute that Hall Angell screened Allen from the case, but rather that

the firm failed to comply with I.R.P.C 1.18(d)(2) because they did not immediately give

Kids Town notice of their screening efforts. The comments to I.R.P.C. 1.18 provide that

written notice should include a “general description of the subject matter about which the

lawyer was consulted, and of the screening procedures employed” and “should be given as

soon as practicable after the need for screening becomes apparent.” I.R.P.C.1.18 cmt. 8

(2014).

   In Foster v. Traul, the Idaho Supreme Court affirmed the denial of a motion to

disqualify in which a former law clerk who had worked on the matter joined the law firm

representing the defendant but did not provide proper notice pursuant to I.R.P.C. 1.12. 175

P.3d 186, 194 (Idaho 2007). The court noted that while an attorney may have a duty to

disclose any conflict under the Idaho Rules of Professional Conduct, the court “does not

have a mandatory duty to disqualify.” Id. at 195. In affirming the denial of the motion, the

court considered the harm done to the moving party. Id. Though the law firm failed to

provide timely notice, the law clerk had in fact been properly and promptly screened from

the matter, leaving little possibility of damage to the moving part. Id.

   In the present case, Hall Angell did not provide notice of their screening procedures

until February 21, 2020, over a year after the initial consultation between Allen and Tatton.

However, like in Foster, Hall Angell did take the appropriate steps to ensure that Allen was

screened off the case and apportioned no fees from the outset of the litigation—even if they

did not tell Kids Town they were doing such during the same timeframe. As noted in a


MEMORANDUM DECISION AND ORDER - 6
         Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 7 of 8




letter sent to Swanson & Shaver on February 21, 2020, immediately upon discovering the

potential conflict, Hall Angell implemented a “Chinese wall” to prevent Allen from

accessing files related to the case and instructed firm employees not to discuss issues

regarding the case with or near Allen. Dkt. 12-7, at 3. See also Dkt. 12-7, at 4 (outlining

all the procedures Hall Angell implemented regarding Allen and this case to effectively

comply with Idaho Rules of Professional Conduct). Because Allen was properly and timely

screened from the matter, it is extremely unlikely that Kids Town will suffer any harm

should Hall Angell continue their representation in this case. While Hall Angell could have

provided notice in a timelier manner, their failure to do so does not require disqualification.

   Finally, it is worth noting that Kids Town waited over three months from the filing of

this lawsuit to bring its Motion to Disqualify. See Dkts. 1, 12. Motions to disqualify should

be brought promptly, either at the outset of litigation or within a reasonable time upon

discovering the potential conflict. Weaver, 819 P.2d at 116; Crown, 910 P.2d at 795. Kids

Town had notice that Hall Angell would be representing the City of Rexburg prior to the

filing of the Complaint on February 18, 2020 and could have brought such a motion at that

time. However, Kids Town did not file its Motion to Disqualify until May 29, 2020, after

it became apparent that there would not be an early settlement. In those three months, the

City of Rexburg incurred expenses related to this litigation, including preparing and filing

an Answer to the Complaint and developing litigation strategies. If Hall Angell were

disqualified now, the City of Rexburg would face prejudice by having to start over with a

new law firm. Because the Court should strive to “shape a remedy which will assure

fairness to the parties,” it would not be proper to disqualify Hall Angell in this case.


MEMORANDUM DECISION AND ORDER - 7
        Case 4:20-cv-00083-DCN Document 18 Filed 10/21/20 Page 8 of 8




Weaver, 819 P.2d at 115

   Motions to disqualify brought by opposing counsel are given heightened judicial

scrutiny due to the possible prejudice a party may face by having counsel removed. Kids

Town bears the burden of proving that disqualification is proper. Here, Kids Town has not

met that burden. Kids Town has not established that any information disclosed at the

November 2018 meeting was potentially, and/or, significantly harmful. Additionally, Hall

Angell immediately took the appropriate steps to screen Allen from the matter. Because it

does not seem likely that Kids Town will face any prejudice by Hall Angell continuing

their representation of the City of Rexburg, disqualification in not appropriate.

Accordingly, the Court DENIES the Motion.

                                       V. Order

   1. Kids Town’s Motion to Disqualify (Dkt. 12) is DENIED.


                                               DATED: October 21, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
